NOTICE: NOT FOR PUBLICATION.
     UNDER ARIZ. R. SUP. CT. 111(c), THIS DECISION DOES NOT CREATE LEGAL PRECEDENT
                     AND MAY NOT BE CITED EXCEPT AS AUTHORIZED.




                                      IN THE
                ARIZONA COURT OF APPEALS
                                  DIVISION ONE


                      STATE OF ARIZONA, Respondent,

                                          v.

                 MICHAEL SCOTT SCHNEIDER, Petitioner.

                          No. 1 CA-CR 13-0010 PRPC
                               FILED 4-10-2014


    Petition for Review from the Superior Court in Maricopa County
                        Nos. CR2006-012713-001
                             CR2006-131812-001
                             CR2006-144961-001
                             CR2007-165263-001
                             CR2008-005440-001
                    The Honorable Rosa Mroz, Judge

                  REVIEW GRANTED; RELIEF DENIED


                                    COUNSEL

Maricopa County Attorney’s Office, Phoenix
By Diane Meloche
Counsel for Respondent

Michael Scott Schneider, Douglas
Petitioner Pro Se
                           STATE v. SCHNEIDER
                            Decision of the Court



                       MEMORANDUM DECISION

Presiding Judge Kent E. Cattani, Judge Margaret H. Downie and Judge
Michael J. Brown delivered the decision of the court.


PER CURIAM:

¶1            Petitioner Michael S. Schneider seeks review of the superior
court’s dismissal of his petition for post-conviction relief. For reasons that
follow, we grant review but deny relief.

¶2            Schneider filed a consolidated petition for review in five
separate superior court cases. The only issue he raises, however, relates to
a restitution order in Maricopa County Superior Court cause number
CR2008-005440, a case in which Schneider pled guilty to trafficking in
stolen property. The superior court sentenced Schneider to ten years’
imprisonment and ordered him to pay $9,991.00 in restitution to the
victim. The court summarily dismissed Schneider’s petition for post-
conviction relief, and he now seeks review. We have jurisdiction under
Arizona Rule of Criminal Procedure 32.9(c).

¶3             Schneider argues he is being “charged” for losses that
occurred prior to the date of his offense or are otherwise not related to his
offense. He also argues his counsel was ineffective. Schneider has not
identified, however, which losses occurred prior to the date of his offense.
Nor has he identified who incurred the losses for which he is being
charged, or the offense that resulted in the charges. He similarly has not
explained why his counsel was ineffective. 1 Further, he has not provided
evidence to support his claims and has not provided citations to the
record or any legal authority for his claims. Accordingly, he is not entitled
to relief. See State v. Bortz, 169 Ariz. 575, 577, 821 P.2d 236, 238 (App.
1991)(noting that a petition for review must set forth specific claims,
present sufficient argument supported by legal authority and include
citation to the record.); Ariz. R. Crim. P. 32.5, 32.9(c). “[C]ompliance with
Rule 32 is not a mere formality.” Canion v. Cole, 210 Ariz. 598, 600, ¶ 11,
115 P.3d 1261, 1263 (2005).

1        Schneider has restitution obligations stemming from two different
cases.



                                      2
                          STATE v. SCHNEIDER
                           Decision of the Court

¶4            Moreover, to the extent Schneider is referencing the
$9,991.00 in restitution the trial court ordered him to pay in cause number
CR2008-005440, his argument is without merit. Schneider stipulated that
amount of restitution as a term of his plea agreement. At the change of
plea hearing, Schneider personally told the trial court he read the plea
agreement in its entirety, he reviewed the terms of the plea agreement
with his attorney, and his attorney explained all of the terms of the plea
agreement to him. Schneider stated that he understood all of the terms of
the agreement and he informed the court that he understood that his pleas
in CR2008-005440 and his other “new” cases were contingent upon his
satisfaction of the $9,991.00 restitution award to the victim in CR2008-
005440.

¶5             Schneider does not contest the sufficiency of the factual basis
for the plea, and he provides no evidence the restitution was improper or
that his counsel was ineffective.

¶6            We therefore grant review and deny relief.




                                 :MJT




                                      3